Notice of Pre-AIA  or AIA  Status
Claims 1-3, 5-12 and 14-20 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.      The amendment filed on September 06, 2021 has been entered and considered by the examiner.
By the amendment, claims 1-3, 11-12, and 20 are amended. In view of amendments made, the previous 112(a) and 112(b) rejection is withdrawn. The claims rejection 101 and 103 is still maintained. 


Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments to the Claims, the 101 rejection of the claims is still Maintained.
Following Applicants arguments and amendments to the Claims, the prior art rejection of the claims is still Maintained. 

Response to 35 USC 101 arguments

Applicant arguments
Applicant has amended independent claims 1, 11, and 20 to recite the step of storing one or more vertices in a first set of vertices within a computer- readable data structure and a second set of vertices within the computer-readable data structure. This step can be performed only by a machine. Humans obviously cannot store vertices in a data structure. Further, because storing of the vertices in the data structure has to occur before the first sequence of vertices can be identified as being ordered in reverse order relative to the second 


Examiner response

Examiner found the storing data is a merely any form of storing tabular data and it is not sufficient. The storing in such a manner is an improvement over conventional computer functionality has to be shown in specification. Examiner cited the (MPEP 2106.05(a) I) where it said "It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility". The generated data structure is only the improvement in the abstract idea and it can implement via generic computer components. The claim do not contain any meaningful limitation in the combination of claim so that the improvement is realized in computer functions or any other technology. Reversing the order of vertices for the architectural design is a part of the abstract idea. 


Response to 35 USC 103 arguments
Applicant's arguments filed 10/06/2021 have been fully considered. Following Applicants arguments and amendments to the Claims, the 103 rejection of the claims is modified. See office action.




Claim Rejections - 35 USC §101
6.    35 U.S.C. 101 reads as follows:


Claims 1-3, 5-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-3 and 5-10 are directed to process.
Claims: 11-12, and 14-19 discloses the claim invention as a non-transitory computer-readable medium comprising instructions stored thereon, which is a manufacture.
Claims: 20 is to system, apparatus.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 11 and 20 recites:
dividing a computer-generated model of a first architectural design into a first region and a second region based on a projection of a first line segment that intersects one or more existing line segments in the model;
determining one or more vertices that represent one or more coordinates at which the first line segment intersects the one or more existing line segments; 
identifying, based on the data structure, that the first set of vertices includes a first sequence of vertices ordered in reverse order relative to a second sequence of vertices included in the second set of vertices; 
determining that the first region shares at least one edge with the second region based on the first sequence of vertices; 
 determining that a combined area of the first region and the second region exceeds a first area requirement associated with at least one of the first region or the second region; and
incorporating one or more vertices included in the second set of vertices into the first set of vertices within the first data structure to cause the second region automatically merge into the first region.

A person in the ordinary skill in the art can draw the vertices for the architectural design and perform all the above steps using pen and paper. This claim limitations were directed to mental processes because the steps were recited at a high level of generality and merely used computers as a tool to perform the mental processes. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application because the additional elements or combination of elements in the independent claims are recitation of generic computer structure. The additional elements of computer generated model did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. The additional element of storing the one or more vertices in a first set of vertices within a computer-readable first data structure and a second set of vertices within the computer-readable first data structure, wherein the first set of vertices bounds the first region and the second set of vertices bounds the second region it does not add a meaningful limitation to the abstract idea for storing the set of vertices and thus, it falls under adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g); )

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Regarding Claim 1, as discussed above with respect to Step 2A, prong 2, the additional element of computer generated model did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. The additional element of storing the one or more vertices in a first set of vertices within a computer-readable first data structure and a second set of vertices within the computer-readable first data structure, wherein the first set of vertices bounds the first region and the second set of vertices bounds the second region it does not add a meaningful limitation to the abstract idea for storing the set of vertices and thus, it falls under adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g); ) Generic computer components performing computer readable data structure are recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. (See MPEP 

Claim 2 further recites wherein the first line segment intersects at least one vertex included in the first set of vertices and at least one vertex included in the second set of vertices. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper.  These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claim 2 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 2 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 3 further recites wherein dividing the model of the first architectural design comprises dividing at least a portion of a parcel in the first architectural design into the first region and the second region. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper.  Claim 3, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 3 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.


Claims 5 and 15 further recites wherein the first set of vertices comprises a counterclockwise ordering of all vertices at least partially bounding the first region, and the second set of vertices comprises a counterclockwise ordering of all vertices at least partially bounding the second region. It is the concept relating to organizing or analyzing information in a way that can be performed mentally in the human mind or with the aid of pencil and paper as abstract idea. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claims 5 and 15 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 5 and 15 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 6 and 16 further recites wherein merging the second region into the first region expands the first region to produce an expanded first region, and further comprising updating the model of the first architectural design to replace the first region and the second region with the expanded first region. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claims 6 and 16 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 6 and 16 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 7 and 17 further recites wherein the first data structure indicates, for a first vertex included in at least one of the first set of vertices and the second set of vertices, a first set of regions at least partially bounded by the first vertex. These limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid 
Claims 7 and 17, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 7 and 17 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 8 and 18 further recites wherein the first vertex is included in both the first set of vertices and the second set of vertices, and further comprising modifying the first set of regions to remove the second region. These limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1
Claims 8 and 18, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 8 and 18 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 9 further recites incorporating a third set of vertices into a fourth set of vertices to merge a third region into a fourth region, thereby producing the first region. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. 
Claim 9 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 9 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 10 further recites wherein the combined area of the third region and the fourth region does not exceed the first area requirement. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. The claims do not include any additional elements beyond those considered with respect to claim 1.
Claim 10 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 10 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 12 further projecting the first pathway across the model between a first boundary of the model and a first ingress/egress route within the model, and wherein the first line segment comprises a pathway in the first architectural design. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claim 12 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 12 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 14 further recites wherein at least one of the first sequence of vertices and the second sequence of vertices is separated into two sub-sequences by an array boundary. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claim 14 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 14 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 19 further recites the step of incorporating a third set of vertices into a fourth set of vertices to merge a third region into a fourth region, wherein the combined area of the third region and the fourth region does not exceed the first area requirement. These limitations are process steps that cover mental processes including an observation, evaluation, judgment of opinion that could be performed in the human mind or with the aid of pencil and paper. The claims do not include any additional elements beyond those considered with respect to claim 1.
Claim 19 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 19 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim Rejections - 35 USC § 103
7.               In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.      This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.        Claims 1-3, 5-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable Flack et al. (“Evolution of Architectural Floor Plans”, 2011) in view of Kashlev (NPL: Efficient 3D Building Model Generation from 2D Floor Plans, 2008), hereinafter Kashlev.
Regarding claim 1   
A computer-implemented method for redistributing space in an architectural design to meet a set of design criteria [Flack, Abstract], the method comprising:
        Flack teaches dividing a computer-generated model of a first architectural design  (Flack see section 3.2 and fig 3.2(a)-Module areas and interconnections are planned out usually with two goals in mind; reducing overall area and interconnection distances between related modules. Research has been done in automation of VLSI floor planning which can be compared to architectural floor plan design. A ,
determining that a combined area of the first region and the second region exceeds a first area requirement associated with at least one of the first region or the second region; and
incorporating one or more vertices included in the second set of vertices into the first set of vertices within the first data structure to cause the second region automatically merge into the first region. (Flack See section 4.2.1 fig 4.3a-b adjacent rooms with first cell (1-Bed) share one edge with second cell (1-Bed)) and merging the second cell into the first cell. (See section 4.2.1 fig 4.3a, b the transformation from genotype to phenotype proceeds by combining adjacent rooms of the same cell number into a single room, removing walls between those grid cells as shown in Figure 4.3. [Corresponds to merge first region to the second region sharing at least one edge with the first region] If procedural assignment is being used the types will be public, private and no recommendation. The overall room type is given by a tally of the room types of all cells in each combined group. The final room type can be assigned using the procedural algorithm outlined in Section 4.3 if this method is being used. See also section 1.1 Floor plan design and page 1 -This thesis is concerned with the automatic design of the floor plan of a house.)                
    PNG
    media_image1.png
    524
    1198
    media_image1.png
    Greyscale

                                                                               Figure 4.3  
However, Flack does not teach 
dividing a computer-generated model of a first architectural design into a first region and a second region based on a projection of a first line segment that intersects one or more existing line segments in the model;
determining one or more vertices that represent one or more coordinates at which the first line segment intersects the one or more existing line segments;
storing the one or more vertices in a first set of vertices within a computer-readable first data structure and a second set of vertices within the computer-readable first data structure, wherein the first set of vertices bounds the first region and the second set of vertices bounds the second region;
identifying, based on the first data structure, that the first set of vertices includes a first sequence of vertices ordered in a reverse order relative to a second sequence of vertices included in the second set of vertices; and determining that the first region shares at least one edge with the second region based on the first sequence of vertices;

In the related field of invention, Kashlev teaches 
dividing a computer-generated model of a first architectural design into a first region and a second region based on a projection of a first line segment that intersects one or more existing line segments in the model;(see section 3.5 Page 49-51- There are two cases for generating explicit portals: (1) when there is only one explicit portal on an edge, and (2) when there are multiple explicit portals on an edge. These two cases are treated separately. For the first case, when there is only one portal in the wall, the wall is broken into three quadrilaterals (faces). Each face is treated as a wall object. The three faces are (1) right-of-portal (RoP) face, (2) above-of-portal (AoP) face, and (3) left-of-portal (LoP) face, as seen in Figure 3-9.)

    PNG
    media_image2.png
    335
    696
    media_image2.png
    Greyscale


Examiner note: First region and second region as shown in the figure 3-9. The first line segment 7-9 intersects line segments 7-8 and 8-9. 

determining one or more vertices that represent one or more coordinates at which the first line segment intersects the one or more existing line segments;(see page 51- In Figure 3-9 the indices are listed in the order they are generated. (1) First, the wall indices are generated as if there is no portal in the wall [indices 0,1,2,3]. (2) Portal vertices are generated based on edge, portal center, and portal height (specified at the start of 3D Geometry Generation. 3) Then the wall is broken up into three faces, and each face is drawn separately)

    PNG
    media_image3.png
    314
    696
    media_image3.png
    Greyscale


storing the one or more vertices in a first set of vertices within a computer-readable first data structure and a second set of vertices within the computer-readable first data structure, wherein the first set of vertices bounds the first region and the second set of vertices bounds the second region; (see section 3.1 and figure 3-1 and 3-9 and page 41- Objects of type Space store all data about each room (space), including the list of 2D vertices that define the space contour, the list of portals, and the list of walls. 3D Generator creates more vertices and puts all vertices in the vertices3D list of the space. Objects of type Vertex store the x, y, and z coordinates of the points that they represent in the 3D space. Objects of type Wall store the list of indices of 3D vertices (the location of these vertices in the Space’s vertices3D. Objects of type Portal store name, type (Office, Hallway, Stair, etc...), name of the target space (space this portal connects current space to). Portals also store the index of the edge of the space contour on which they are located, and the parametric value that defines where on that edge the portal lies. For explicit portals only center parameter is stored (center parameter is a measure of the center of the portal relative to the endpoints of the edge, and can take values anywhere between 0.0 and 1.0 only)

Examiner note: Examiner consider first set of vertices as LoP (Left of Portal) faces are defined by 5 vertices (7-8-9-3-2) and second set of vertices as RoP (Right of Portal) faces defined by 4 vertices(5-6-9-8). 

identifying, based on the first data structure, that the first set of vertices includes a first sequence of vertices ordered in a reverse order relative to a second sequence of vertices included in the second set of vertices; and determining that the first region shares at least one edge with the second region based on the first sequence of vertices; (see page 51-52 and fig 3-9 -In Figure 3-9 the indices are listed in the order they are generated. walls are generated. The Manifold Property still holds because the two adjacent faces are both defined by vertices in the counterclockwise order and the adjacent edges are pointed in the opposite direction as in Figure 3-10.

    PNG
    media_image4.png
    314
    696
    media_image4.png
    Greyscale
 


Examiner note: Examiner consider the 3D vertices as the first data structure. The first set of vertices as LoP (Left of Portal) faces are defined by 5 vertices (7-8-9-3-2) and second set of vertices as RoP (Right of Portal) faces defined by 4 vertices(5-6-9-8) includes a first sequence of vertices ordered in a reverse order relative to a second sequence of vertices that is vertices 8 and 9. LoP vertices incorporates the first region that share the same edge that is line segment by joining the vertices 8 and 9 as shown in fig above with RoP vertices that incorporates the second region. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout planning method in the building as disclosed by Flack to include dividing a computer-generated model of a first architectural design into a first region and a second region based on a projection of a first line segment that intersects one or more existing line segments in the model; determining one or more vertices that represent one or more coordinates at which the first line segment intersects the one or more existing line segments; storing the one or more vertices in a first set of vertices within a computer-readable first data structure and a second set of vertices within the computer-readable first data structure, wherein the first set of vertices bounds the first region and the second set of vertices bounds the second region; identifying, based on the first data structure, that the first set of as taught by Kashlev in the system of Flack in order to design and implement an efficient 3D building model generator (3dGen) that can automatically create 3D building models from AutoCAD drawings. This thesis explains how 3dGen takes floor plan data in XML format (generated from AutoCAD drawings), extrudes the walls and vertical surfaces and adds additional 3D information to the existing floor plan. In doing so 3dGen aims to satisfy the complete watertight space and the manifold properties and attempts to minimize the amount of 3D data by eliminating redundant geometric primitives. (See Kashlev (Abstract))

Regarding claim 2
Regarding dependent claim 2, Flack does not teach wherein the first line segment intersects at least one vertex included in the first set of vertices and at least one vertex included in the second set of vertices.
However, Kashlev further teaches wherein the first line segment intersects at least one vertex included in the first set of vertices and at least one vertex included in the second set of vertices. (See page 51 and also see fig 3-9)
        
    PNG
    media_image5.png
    314
    696
    media_image5.png
    Greyscale

Examiner note: First line segment 7-9 intersects at vertex 8 included in the first set of vertices and at least one vertex 9 included in the second set of vertices.
Regarding claim 3 
Flack does not teach wherein dividing the model of the first architectural design comprises dividing at least a portion of a parcel in the first architectural design into the first region and the second region.
As regards to dependent claim 3, Kashlev further discloses wherein dividing the model of the first architectural design comprises dividing at least a portion of a parcel in the first architectural design into the first region and the second region. (see section 1.2.1 and page 20- A building consists of floors. Each floor can be broken down into chunks, called spaces (or room-sized regions). All spaces on the floor are interconnected to each other via portals (or openings). Portals can be classified according to two types: explicit portals and implicit portals. see page 41 and fig 3-1- Objects of type Space store all data about each room (space), including the list of 2D vertices that define the space contour, the list of portals, and the list of walls.)
         
                   
    PNG
    media_image6.png
    529
    637
    media_image6.png
    Greyscale


Regarding Claim 5 and 15
Flack does not teach wherein the first set of vertices comprises a counterclockwise ordering of all vertices at least partially bounding the first region, and the second set of vertices comprises a counterclockwise ordering of all vertices at least partially bounding the second region.
Kashlev further discloses wherein the first set of vertices comprises a counterclockwise ordering of all vertices at least partially bounding the first region, and the second set of vertices comprises a counterclockwise ordering of all vertices at least partially bounding the second region. ((see page 51-52 and fig 3-9 -In Figure 3-9 the indices are listed in the order they are generated. walls are generated. The Manifold Property still holds because the two adjacent faces are both defined by vertices in the counterclockwise order and the adjacent edges are pointed in the opposite direction as in Figure 3-10.
    
    PNG
    media_image4.png
    314
    696
    media_image4.png
    Greyscale

Examiner note: The first set of vertices as LoP (Left of Portal) faces are defined by 5 vertices (7-8-9-3-2) and second set of vertices as RoP (Right of Portal) faces defined by 4 vertices(5-6-9-8) includes a first sequence of vertices.  LoP includes a first sequence of vertices ordered in a counterclockwise ordering relative to a second sequence of vertices that is vertices 8 and 9 includes in the RoP and vice versa. 



Regarding claim 6 and 16 
Flack further teaches wherein merging the second region into the first region expands the first region to produce an expanded first region, and further comprising updating the model of the first architectural design to replace the first region and the second region with the expanded first region. (See section 4.2.1 and fig 4.3 adjacent rooms with first region (1-Bed) share one edge with second region (1-Bed)) and merging the second region into the first region. (See section 4.2.1 fig 4.3a, b the transformation from genotype to phenotype proceeds by combining adjacent rooms of the same cell number into a single room, removing walls between those grid cells as shown in Figure 4.3. [Corresponds to merge first region to the second region sharing at least one edge with the first region] If procedural assignment is being used the types will be public, private and no recommendation. The overall room type is given by a tally of the room types of all cells in each combined group. [Corresponds to the expanded first region] The final room type can be assigned using the procedural algorithm outlined in Section 4.3 if this method is being used. [corresponds to the updating the model] of the first architectural design]
    PNG
    media_image7.png
    771
    932
    media_image7.png
    Greyscale

Regarding claim 7 and 17  
Flack fails to disclose 
wherein the first data structure indicates, for a first vertex included in at least one of the first set of vertices and the second set of vertices, a first set of regions at least partially bounded by the first vertex
However, Kashlev further teaches wherein the first data structure indicates, for a first vertex included in at least one of the first set of vertices and the second set of vertices, a first set of regions at least partially bounded by the first vertex. (See fig 3-9 and page 51-52)
      
    PNG
    media_image4.png
    314
    696
    media_image4.png
    Greyscale

Examiner note: In fig 3-9, the first data structure for the first vertex 9 includes the first set of vertices and second set of vertices with the first set of regions that is bounded.      
   

Regarding claim 8 and 18
Flack discloses modifying the first set of regions to remove the second region. (See fig 4.3 a-c and section 4.2.1- the final room type can be assigned using the procedural algorithm outlined in Section 4.3 if this method is being used. [Corresponds to the modifying the first set of regions to remove the second region using algorithm]

    PNG
    media_image8.png
    642
    841
    media_image8.png
    Greyscale

Flack fails to disclose wherein the first vertex is included in both the first set of vertices and the second set of vertices.
However, Kashlev teaches wherein the first vertex is included in both the first set of vertices and the second set of vertices. (See fig 3-8 and page 49-51)

    PNG
    media_image9.png
    342
    696
    media_image9.png
    Greyscale

Examiner note: In fig 3-9, the first data structure for the first vertex 9 includes in both the first set of vertices and second set of vertices.

Regarding claim 9
Flack discloses incorporating a third set of vertices into a fourth set of vertices to merge a third region into a fourth region, thereby producing the first region. (See Flack fig 4.3)

    PNG
    media_image10.png
    619
    862
    media_image10.png
    Greyscale

Using the broadest reasonable sense, the examiner interprets third region as the (2-Kitchen) and fourth region as the (2-Kitchen) as shown in figure 4.3a and the region are in the rectangle shape. The rectangle has 4 corners which are considered as the vertices. 
however it does not explicitly teach 
third set of vertices in the third region and fourth set of vertices in the fourth region .
In the related field of art, Kashlev teaches third set of vertices in the third region and fourth set of vertices in the fourth region, ( see page 51-53 and fig 3-12 )



    PNG
    media_image11.png
    315
    728
    media_image11.png
    Greyscale
 
Regarding claim 10 
Flack further teaches wherein the combined area of the third region and the fourth region does not exceed the first area requirement. ((Flack Section 4.6 page 41-42) - A particular room within the floor plan is fixed in position, size and room type. By having a fixed room in the evolved plans any plan for the bottom floor can be combined with any plan for an upper floor to create the building. [Corresponds to the combined area] Specifically, fixing a room in position is supported in the GA representation as shown in Figure 4.6. The four width and height constraints are guaranteed by adjusting the widths and heights proportionally. [Corresponds to the adjusting the room so that it won’t exceed the first area requirement]

    PNG
    media_image10.png
    619
    862
    media_image10.png
    Greyscale


    PNG
    media_image12.png
    831
    728
    media_image12.png
    Greyscale


Regarding claim 14
Flack does not teach at least one of the first sequence of vertices and the second sequence of vertices is separated into two sub-sequences by an array boundary.
However, Kashlev further teaches at least one of the first sequence of vertices and the second sequence of vertices is separated into two sub-sequences by an array boundary. (see page 51-52 and fig 3-9 -In Figure 3-9 the indices are listed in the order they are generated. walls are generated. The Manifold Property still holds because the two adjacent faces are both defined by vertices in the counterclockwise order and the adjacent edges are pointed in the opposite direction as in Figure 3-10.

    PNG
    media_image4.png
    314
    696
    media_image4.png
    Greyscale

Examiner note: The first sequence of vertices as LoP (Left of Portal) faces are defined by 5 vertices (7-8-9-3-2) and second sequence of vertices as RoP (Right of Portal) faces defined by 4 vertices(5-6-9-8).  Sub-sequence to separate the first sequence of the vertices with the second sequence of the vertices is (8, 9) or (9, 8).

Regarding claim 19
Flack teaches the step of incorporating a third set of vertices into a fourth set of vertices to merge a third region into a fourth region, wherein the combined area of the third region and the fourth region does not exceed the first area requirement. (See ((Flack- fig 4.3, 4.6 and Section 4.6 page 41-42) - A particular room within the floor plan is fixed in position, size and room type. By having a fixed room in the evolved plans any plan for the bottom floor can be combined with any plan for an upper floor to create the building. [Corresponds to the combined area] Specifically, fixing a room in position is supported in the GA representation as shown in Figure 4.6. The four width and height constraints are guaranteed by adjusting the widths and heights proportionally. [Corresponds to the adjusting the room so that it won’t exceed the first area requirement])

    PNG
    media_image10.png
    619
    862
    media_image10.png
    Greyscale


    PNG
    media_image12.png
    831
    728
    media_image12.png
    Greyscale


However, Flack does not disclose third set of vertices in the third region and fourth set of vertices in the fourth region.
However, Kashlev further discloses third set of vertices in the third region and fourth set of vertices in the fourth region, (see page 51-53 and fig 3-12 )


     
    PNG
    media_image11.png
    315
    728
    media_image11.png
    Greyscale
 


Regarding claim 11 and 20 
Flack teaches a system, comprising: a memory storing a design engine; and ((Flack Section 1.1 Floor Plan design- the design of houses an interesting problem to assist with a computer algorithm [corresponds to the computer with memory]):
)
a processor that, when executing the design engine, is configured to perform the steps of ((Flack Section 1.1 Floor Plan design- the design of houses an interesting problem to assist with a computer algorithm.[corresponds to the computer with processor]): 
Flack teaches dividing a computer-generated model of a first architectural design  (Flack see section 3.2 and fig 3.2(a)-Module areas and interconnections are planned out usually with two goals in mind; reducing overall area and interconnection distances between related modules. Research has been done in automation of VLSI floor planning which can be compared to architectural floor plan design. A slice able floorplan is a floorplan that can be constructed by recursively subdividing (slicing) an initial single rectangular block.[corresponds to the dividing a model of a first architectural design] Figure 3.2(a) shows an example of a floorplan that is sliceable.),
determining that a combined area of the first region and the second region exceeds a first area requirement associated with at least one of the first region or the second region; and
incorporating one or more vertices included in the second set of vertices into the first set of vertices within the first data structure to cause the second region automatically merge into the first region. (Flack See section 4.2.1 fig 4.3a-b adjacent rooms with first cell (1-Bed) share one edge with second cell (1-Bed)) and merging the second cell into the first cell. (See section 4.2.1 fig 4.3a, b the transformation from genotype to phenotype proceeds by combining adjacent rooms of the same cell number into a single room, removing walls between those grid cells as shown in Figure 4.3. [Corresponds to merge first region to the second region sharing at least one edge with the first region] If procedural assignment is being used the types will be public, private and no recommendation. The overall room type is given by a tally of the room types of all cells in each combined group. The final room type can be assigned using the procedural algorithm outlined in Section 4.3 if this method is being used. See also section 1.1 Floor plan design and 
    PNG
    media_image1.png
    524
    1198
    media_image1.png
    Greyscale

                                                                               Figure 4.3  
However, Flack does not teach 
dividing a computer-generated model of a first architectural design into a first region and a second region based on a projection of a first line segment that intersects one or more existing line segments in the model;
determining one or more vertices that represent one or more coordinates at which the first line segment intersects the one or more existing line segments;
storing the one or more vertices in a first set of vertices within a computer-readable first data structure and a second set of vertices within the computer-readable first data structure, wherein the first set of vertices bounds the first region and the second set of vertices bounds the second region;
identifying, based on the first data structure, that the first set of vertices includes a first sequence of vertices ordered in a reverse order relative to a second sequence of vertices included in the second set of 

In the related field of invention, Kashlev teaches 
dividing a computer-generated model of a first architectural design into a first region and a second region based on a projection of a first line segment that intersects one or more existing line segments in the model;(see section 3.5 Page 49-51- There are two cases for generating explicit portals: (1) when there is only one explicit portal on an edge, and (2) when there are multiple explicit portals on an edge. These two cases are treated separately. For the first case, when there is only one portal in the wall, the wall is broken into three quadrilaterals (faces). Each face is treated as a wall object. The three faces are (1) right-of-portal (RoP) face, (2) above-of-portal (AoP) face, and (3) left-of-portal (LoP) face, as seen in Figure 3-9.)

    PNG
    media_image2.png
    335
    696
    media_image2.png
    Greyscale


Examiner note: First region and second region as shown in the figure 3-9. The first line segment 7-9 intersects line segments 7-8 and 8-9. 

determining one or more vertices that represent one or more coordinates at which the first line segment intersects the one or more existing line segments;(see page 51- In Figure 3-9 the indices are listed in the order they are generated. (1) First, the wall indices are generated as if there is no portal in the wall [indices 0,1,2,3]. (2) Portal vertices are generated based on edge, portal center, and portal height (specified at the start of 3D Geometry Generation. 3) Then the wall is broken up into three faces, and each face is drawn separately)

    PNG
    media_image3.png
    314
    696
    media_image3.png
    Greyscale


storing the one or more vertices in a first set of vertices within a computer-readable first data structure and a second set of vertices within the computer-readable first data structure, wherein the first set of vertices bounds the first region and the second set of vertices bounds the second region; (see section 3.1 and figure 3-1 and 3-9 and page 41- Objects of type Space store all data about each room (space), including the list of 2D vertices that define the space contour, the list of portals, and the list of walls. 3D Generator creates more vertices and puts all vertices in the vertices3D list of the space. Objects of type Vertex store the x, y, and z coordinates of the points that they represent in the 3D space. Objects of type Wall store the list of indices of 3D vertices (the location of these vertices in the Space’s vertices3D. Objects of type Portal store name, type (Office, Hallway, Stair, etc...), name of the target space (space this portal connects current space to). Portals also store the index of the edge of the space contour on which they are located, and the parametric value that defines where on that edge the 

Examiner note: Examiner consider first set of vertices as LoP (Left of Portal) faces are defined by 5 vertices (7-8-9-3-2) and second set of vertices as RoP (Right of Portal) faces defined by 4 vertices(5-6-9-8). 
identifying, based on the first data structure, that the first set of vertices includes a first sequence of vertices ordered in a reverse order relative to a second sequence of vertices included in the second set of vertices; and determining that the first region shares at least one edge with the second region based on the first sequence of vertices; (see page 51-52 and fig 3-9 -In Figure 3-9 the indices are listed in the order they are generated. walls are generated. The Manifold Property still holds because the two adjacent faces are both defined by vertices in the counterclockwise order and the adjacent edges are pointed in the opposite direction as in Figure 3-10.

    PNG
    media_image4.png
    314
    696
    media_image4.png
    Greyscale
 


Examiner note: Examiner consider the 3D vertices as the first data structure. The first set of vertices as LoP (Left of Portal) faces are defined by 5 vertices (7-8-9-3-2) and second set of vertices as RoP (Right of Portal) faces defined by 4 vertices(5-6-9-8) includes a first sequence of vertices ordered in a reverse order relative to a second sequence of vertices that is vertices 8 and 9. LoP vertices incorporates the first region that share the same edge that is line segment by joining the vertices 8 and 9 as shown in fig above with RoP vertices that incorporates the second region. 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout planning method in the building as disclosed by PAL and Flack to include dividing a computer-generated model of a first architectural design into a first region and a second region based on a projection of a first line segment that intersects one or more existing line segments in the model; determining one or more vertices that represent one or more coordinates at which the first line segment intersects the one or more existing line segments; storing the one or more vertices in a first set of vertices within a computer-readable first data structure and a second set of vertices within the computer-readable first data structure, wherein the first set of vertices bounds the first region and the second set of vertices bounds the second region; identifying, based on the first data structure, that the first set of vertices includes a first sequence of vertices ordered in a reverse order relative to a second sequence of vertices included in the second set of vertices; and determining that the first region shares at least one edge with the second region based on the first sequence of vertices as taught by Kashlev in the system of Flack in order to design and implement an efficient 3D building model generator (3dGen) that can automatically create 3D building models from AutoCAD drawings. This thesis explains how 3dGen takes floor plan data in XML format (generated from AutoCAD drawings), extrudes the walls and vertical surfaces and adds additional 3D information to the existing floor plan. In doing so 3dGen aims to satisfy the complete watertight space and the manifold properties and attempts to minimize the amount of 3D data by eliminating redundant geometric primitives. (See Kashlev (Abstract))



.        Claims 1-3, 5-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable Flack et al. (“Evolution of Architectural Floor Plans”, 2011)  in view of Kashlev (NPL: Efficient 3D Building Model Generation from 2D Floor Plans, 2008), hereinafter Kashlev and further in view of PAL et al.  (US 20170243316 A1)

Regarding clam 12 
Flack and Kashlev does not teach projecting the first line segment across the model between a first boundary of the model and a first ingress/egress route within the model, and wherein the first line segment comprises a pathway in the first architectural design.
In the related field of invention, PAL further teaches projecting the first line segment across the model between a first boundary of the model and a first ingress/egress route within the model, and wherein the first line segment comprises a pathway in the first architectural design. (see para 34-
    PNG
    media_image13.png
    226
    527
    media_image13.png
    Greyscale


(¶ 45 A below example table shows a wes.sup.1 for the building graph 200A of FIG. 2A. In the table, each column (except the leftmost) is a state. Rows report the evacuation schedule wes.sup.1 p for person p. Note that between t=1 and t=2, p3, p5 and p6 are crossing the edge (v10, v7) whose capacity is 2; thus violating a capacity constraint. Although it is not required by wes, all evacuees reach an exit (at time point t=4) with reference to wes.sup.1. Further, a wes.sup.2 in a table 2 differs from wes.sup.1 in following: [0046] (i) p2 as well as p5 and p6 move with a delay of one time point, while p7 immediately reach exit 

    PNG
    media_image14.png
    289
    642
    media_image14.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout planning method for the floor design as disclosed by Flack and Kashlev to include projecting the first line segment across the model between a first boundary of the model and a first ingress/egress route within the model, and wherein the first line segment comprises a pathway in the first architectural design as taught by PAL in the system of Flack and Kashlev in order to determine evacuation paths, in a building, from source nodes to sink nodes in a network of routes including a plurality of vertices and edges by taking input parameters including layouts, number of evacuees at each source node, transit time, predetermined time period and maximum capacity associated with each edge and vertex are received. (Abstract, PAL)





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.           All claims 1-3, 5-12 and 14-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110218777 A1 Chen et al.
Discussing the method for obtaining a floor plan in a vector image format.  Template driven searching is performed by a computer system to extract basic building structures.
US 20180032645 A1 Wright et al.
Discussing the method for management of data associated with an architectural layout.  The amount of data that needs to be managed by enterprises is increasing. Management of data associated with architectural layouts may be desired to be performed as efficiently as possible.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147          

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147